Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Office Action is in response to the application filed 12/25/2018. Claims 1-20 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 11, and 18 objected to because of the following informalities: the term “perform specific action” is grammatically incorrect, and should either be written “perform a specific action” or “perform specific actions.”  Appropriate correction is required.
Claims 6, 13, and 20 objected to because of the following informalities: the term “election activity” is not properly defined in either the claims or the specification. The term “election activity” is not ambiguous enough to make the claims indefinite, but the language is awkward and does not explain what the election activity is supposed to be.  Appropriate correction is required
.Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 8-14, and 15-20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification at paragraphs 5, 9, 18, 26, 27, 35, 44, 46, 49, 66, 70, 71, 76, 81, 82, and 87 mentioned when the first control terminal receives information feedbacked by all the controlled terminals and itself and denoting that ID assignments succeed, there is nowhere in the specification where it describes how “the first control terminal receives information feedbacked by… itself and denoting that ID assignments succeed” is being done.  Claims 2-7, 9-14, and 16-20 are also rejected by virtue of their dependency on claims 1, 8, and 15, for the same rationale as stated before.
Claims 2, 9, and 16, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification at paragraphs 5, 9, 18, 26, 27, 35, 44, 46, 49, 66, 70, 71, 76, 81, 82, and 87 mentioned when the first control terminal receives information feedbacked by all the controlled terminals and itself and denoting that ID assignments succeed, there is nowhere in the specification where it describes how “the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time” is being done. Specifically, the specification does not explain how the first control terminal receives the feedbacked response information of all the controlled terminals within a specified time.
Claims 7 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification at 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation “the first control terminal” in line 7. Claim 1 introduced “a first control terminal” in line 2, and a second control terminal configured to “update to be a first control terminal” in line 6. It is not known if these two instances are the same or not. Likewise, claims 2-7 which depend from claim 1 are rejected as being indefinite for the same rationale as stated before.
Claims 2, 9, and 16 recites the limitation “the feedbacked response” in line 13 of each claim. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of any “feedbacked response,” only “response information.”  
Claims 2, 9, and 16 recite the limitation "the quantity of the control instructions" in line 7 of each claim.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “quantity” of control instructions, only a “control instruction” sent to each controlled terminal. Similarly, Claims 2, 9, and 16 recites the limitation “the quantity of the received response information” in line 8 of each claim. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “quantity” of received response information, only “response information” mentioned in line 6. Similarly, claims 2, 9, and 16 recite the limitation “the control instruction” in line 11 of each claim. There is insufficient antecedent basis for this limitation in the claim. As it is written, the claims refer to “a control instruction” in line 4, and a quantity of control instructions sent out by the first control terminal in line 7. It is unclear which control instruction line 11 of each claim refers.
Claims 3, 10, and 17 recites the limitation "the action" in line 6 of each claim.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an “action.”
Claim 4 recites the limitation “the control instructions” in line 7.  As it is written, this could refer back to “control instructions” in line 4  of the same claims, or it could refer back to the control instructions recited by claim 1 in line 7, or the control instructions recited by claim 1 in line 10.
Claim 6 recites the limitation “the original first control terminal” in line 6. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an “original” first control terminal and it is unclear if this is referring back to “a first control terminal” recited in line 2 of claim 1, or “a first control terminal” recited in line 6 of claim 1. Similarly, claim 6 recites the limitation “the original second control terminal” in line 7. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an “original” second control terminal.  Similarly, claim 6 recites the limitation “the cluster” in line 3. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a cluster.”
Claim 7 recites the limitation “the first control terminal” in lines 3, 4, 6, 7, and 10.  There is insufficient antecedent basis for this limitation in the claim. As it is written, it is unclear if this is referring back to “a first control terminal” recited in line 2 of claim 1, or “a first control terminal” recited in line 6 of claim 1. The term “first control terminal” recited in line 10 of claim 7 is also indefinite because it could refer back to “a first control terminal” recited in line 9 of claim 7, “a first control terminal” recited in line 2 of claim 1, or “a first control terminal” recited in line 6 of claim 1. Similarly, claim 7 recites the limitation “a second control terminal”.  As claim 1 already introduced “a second control terminal”, it is not known if these two instances are the same or not.  
Claim 8 is indefinite because the scope of the claimed combination is unclear and confusing.  This renders the claim indefinite. The claim explicitly claims “cluster control system” having a processor for implementing the operations by “a first control terminal”.  However, the specification does not provide any support for the first control terminal (Figure 1 & 7) being controlled by any other control system.  Claim 8 is also recites the limitation “the first control terminal” in line 9. Claim 8 introduced “a first control terminal” in line 4, and a second control terminal configured to “update to be a first control terminal” in line 9. It is not known if these two instances are the same or not. Likewise, claims 9-14 which depend from claim 8 are rejected as being indefinite for the same rationale as stated before.
Claim 11 recites the limitation “the control instructions” in line 7.  As it is written, this could refer back to “control instructions” in line 4  of the same claims, or it could refer back to the control instructions recited by claim 8 in line 9, or the control instructions recited by claim 8 in line 11.
Claim 13 recites the limitation “the original first control terminal” in line 5. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an “original” first control terminal and it is unclear if this is referring back to “a first control terminal” recited in line 4 of claim 8, or “a first control terminal” recited in line 8 of claim 8. Similarly, claim 13 recites the limitation “the original second control terminal” in line 6. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an “original” second control terminal.  Similarly, claim 13 recites the limitation “the cluster” in line 3. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a cluster.”
Claim 14 recites the limitation “the first control terminal” in lines 3, 4, 6, 7, and 10.  There is insufficient antecedent basis for this limitation in the claim. As it is written, it is unclear if this is referring back to “a first control terminal” recited in line 5 of claim 15, or “a first control terminal” recited in line 9 of claim 15. The term “first control terminal” recited in line 10 of claim 14 is also indefinite because it could refer back to “a first control terminal” recited in line 9 of claim 14, “a first control terminal” recited in line 5 of claim 15, or “a first control terminal” recited in line 9 of claim 15. Similarly, claim 14 recites the limitation “a second control terminal”.  As claim 8 already introduced “a second control terminal”, it is not known if these two instances are the same or not. 
Claim 15 recites the limitation "itself" in lines 5 and 11.  There is insufficient antecedent basis for this limitation in the claim. As it is written, the term could refer to either the processor assigning a cluster ID to itself, or the first control terminal assigning a cluster ID to itself. Claim 15 is also indefinite because the scope of the claimed combination is unclear and confusing.  This renders the claim indefinite. The claim explicitly claims “a terminal device” having a processor for implementing the operations by “a first control terminal”.  However, the specification does not provide any support for the first control terminal (Figure 1 & 7) being controlled by any other terminals.  Claim 15 also recites the limitation “the first control terminal” in line 10. Claim 15 introduced “a first control terminal” in line 5, and a second control terminal configured to “update to be a first control terminal” in line 9. It is not known if these two instances are the same or not. Likewise, claims 16-20 which depend from claim 15 are rejected as being indefinite for the same rationale as stated before.
Claim 18 recites the limitation “the control instructions” in line 7.  As it is written, this could refer back to “control instructions” in line 4  of the same claims, or it could refer back to the control instructions recited by claim 15 in line 10, or the control instructions recited by claim 15 in line 13.
Claim 20 recites the limitation “the original first control terminal” in line 5. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an “original” first control terminal and it is unclear if this is referring back to “a first control terminal” recited in line 5 of claim 15, or “a first control terminal” recited in line 9 of claim 15. Similarly, claim 13 recites the limitation “the original second control terminal” in line 6. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an “original” second control terminal.  Similarly, claim 20 recites the limitation “the cluster” in line 3. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a cluster.”.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”).
Regarding Claim 1. Talla discloses “[a] cluster control method, comprising: 
assigning, by a first control terminal, cluster IDs to itself and controlled terminals connected to the first control terminal, wherein the controlled terminals comprise at least two controlled terminals, and the controlled terminals comprise a second control terminal.” (Talla, paragraph 240 teaches a cluster with a flow distributor that assigns IP addresses to all nodes, and paragraph 198 states that the flow distributor can be any application, program, library, script, task, service, process or any type and form of executable instructions executing on any type and form of hardware, and in some embodiments, can be referred to as an interface master or manager, shown best in FIG. 6, Number 608. In some embodiments, only the master node provides the functionality required to identify and provide address information associated with a server hosting a requested application, and in paragraph 239 the appliance cluster may include internal flow distribution to allow nodes to join/leave transparently to external devices.  To prevent an external flow distributor from needing to be repeatedly reconfigured on such changes, a node or appliance may act as an interface master or distributor for steering network packets to the correct node within the cluster in FIG. 6, number 600. In other words, appliances in this patent are the same as nodes/terminals, and one of these nodes acts as an internal flow distributor, and the internal flow distributor assigns IP addresses to all nodes of the cluster, including itself).
Talla does not teach:
“the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal;
sending, by the first control terminal, control instructions to corresponding controlled terminals and/or itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding actions.”
However, Rajvaidya teaches:
“the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal” (Rajvaidya teaches that a standby or secondary node is synchronized with the master node so as to act as the master node should the master node suffer a loss of service [see Rajvaidya, paragraph 12]);
“sending, by the first control terminal, control instructions to corresponding controlled terminals and/or itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding actions” (teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node [Rajvaidya, FIG. 1, number 102, paragraphs 17-19]. Additionally, Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches that the ping test requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with “the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal; and sending, by the first control terminal, control instructions to corresponding controlled terminals and/or itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding actions” as taught by Rajvaidya to maintain service and to detect failure of the cluster [Rajvaidya , paragraphs 17-19].
Further, Talla does not teach: 
“the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed”
However, Mar teaches: 
“the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed” (Mar teaches a cluster network with an auto IP node assignment where a node receives a ping and determines whether the ping came from itself, and assigns IP addresses based on the ping and any responses to the ping that the node detects [Mar, paragraphs 37-38, FIG. 5 and 8]. Mar also teaches the use of the auto IP assignment to establish the master node [Mar, paragraph 29]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with “the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed” as taught by Mar for easier addition and removal of terminals in a cluster [Mar, paragraph 6].
Regarding Claim 2. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 1. 
Talla does not teach:
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal according to the assigned IDs, and receiving, by the first control terminal, response information of each controlled terminal;
when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval; and
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal.” 
However, Rajvaidya teaches:
 “wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal according to the assigned IDs, and receiving, by the first control terminal, response information of each controlled terminal;” (A master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches a ping test that requires that nodes have assigned IP addresses, and also ensures feedback from the nodes confirming successful assignment of those IP addresses. Some of the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]).
“when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval” (Rajvaidya teaches “using a continuous ‘ping test’ (e.g. an Internet Control Message Protocol (ICMP) ping) of IP addresses on the standby node [Rajvaidya, paragraph 19, FIG. 1].  A failure to respond may result in a detection of a failure of the standby node [paragraph 19].” A failure to respond may also indicate that the quantity of pings sent by the master node is more than the quantity of responses the master node receives from the standby node [paragraph 19]; The system also employs a timeout threshold in determining whether the service of the master node and standby node fails [paragraph 21].  If neither the transactions threshold nor the duration threshold is exceeded when service is resumed, then the master node sends a log of new transactions to the standby node. However, if at least one of the transaction threshold is exceeded by the new transactions or the timeout threshold is reached before the service of the standby node is resumed, the master node will designate a new standby node. In such cases, a full dataset log may be copied by the new standby node” [paragraph 22]. [Rajvaidya, FIG. 1, paragraphs 19-22, claim 7]); and
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal.” (Rajvaidya teaches “using a continuous ‘ping test’ (e.g. an Internet Control Message Protocol (ICMP) ping) of IP addresses on the standby node [Rajvaidya, paragraph 19, FIG. 1].  A failure to respond may result in a detection of a failure of the standby node [paragraph 19].” A failure to respond may also indicate that the quantity of pings sent by the master node is more than the quantity of responses the master node receives from the standby node [paragraph 19]; The system also employs a timeout threshold in determining whether the service of the master node and standby node fails [paragraph 21].  If neither the transactions threshold nor the duration threshold is exceeded when service is resumed, then the master node sends a log of new transactions to the standby node. However, if at least one of the transaction threshold is exceeded by the new transactions or the timeout threshold is reached before the service of the standby node is resumed, the master node will designate a new standby node. In such cases, a full dataset log may be copied by the new standby node” [paragraph 22] [Rajvaidya, FIG. 1, paragraphs 19-22, claim 7]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal according to the assigned IDs, and receiving, by the first control terminal, response information of each controlled terminal;
when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval; and
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal”
as taught by Rajvaidya to maintain service and to detect failure of the cluster [Rajvaidya , paragraphs 17-19].
Regarding Claim 7. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 1. 
Talla does not teach: 
“wherein the cluster control method further comprises:
periodically sending, by the first control terminal, valid status information to the second control terminal, and receiving, by the first control terminal, status feedback information sent by the second control terminal; wherein the valid status information is used to identify that the first control terminal is currently in a valid working status;
wherein the valid status information is used to identify that the first control terminal is currently in a valid working status; 
when the first control terminal does not send the valid status information sent by the second control terminal within a first preset time period, updating the second control terminal to be a first control terminal; and
when the first control terminal does not receive the status feedback information sent by the second control terminal within a second preset time period, initiating an election activity for electing a second control terminal.”
However, Rajvaidya teaches: 
“wherein the cluster control method further comprises:
periodically sending, by the first control terminal, valid status information to the second control terminal, and receiving, by the first control terminal, status feedback information sent by the second control terminal; wherein the valid status information is used to identify that the first control terminal is currently in a valid working status (teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node, and likewise a failure for the standby node to receive the continuous ping from the master node may result in a detection of a failure of the master node [see Rajvaidya, FIG. 1, number 102, paragraphs 17-19]);
wherein the valid status information is used to identify that the first control terminal is currently in a valid working status (a failure for the standby node to receive the continuous ping from the master node may result in a detection of a failure of the master node [see Rajvaidya, FIG. 1, number 102, paragraphs 17-19]. Figure 6 of Rajvaidya shows that this frequency loss detection can be applied to any node to determine if the node is unreliable, including the master node [paragraph 51]);
when the first control terminal does not send the valid status information to the second control terminal within a first preset time period, updating the second control terminal to be a first control terminal (if the master node in Rajvaidya goes out of service, the standby node is ready to take over as the master node [paragraph 13]. Loss of service from the master node is detected using the ping test depicted in FIG. 6, paragraph 51);
when the first control terminal does not receive the status feedback information sent by the second control terminal within a second preset time period, initiating an election activity for electing a second control terminal (Teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node [Rajvaidya, FIG. 1, number 102, paragraphs 17-19] Additionally, Rajvaidya teaches that the cluster network or the master node may elect standby nodes based on the historical reliability of the node, which necessarily will be influenced by the addition of new nodes with no history for failures [see Rajvaidya, paragraph 46]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with
“wherein the cluster control method further comprises:
periodically sending, by the first control terminal, valid status information to the second control terminal, and receiving, by the first control terminal, status feedback information sent by the second control terminal; wherein the valid status information is used to identify that the first control terminal is currently in a valid working status;
wherein the valid status information is used to identify that the first control terminal is currently in a valid working status;
when the first control terminal does not send the valid status information to the second control terminal within a first preset time period, updating the second control terminal to be a first control terminal; and
when the first control terminal does not receive the status feedback information sent by the second control terminal within a second preset time period, initiating an election activity for electing a second control terminal”
as taught by Rajvaidya to maintain service and to detect failure of the cluster [see Rajvaidya, paragraphs 17-19].
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Park US 20130029680 A1 (“Park”).
Regarding Claim 3. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 1. 
Talla does not teach:
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups and
selecting a controlled group that needs to perform the action;”
However, Park teaches: 
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups” (Park teaches terminals being divided into groups within the cluster such as cooperating terminals, cooperation attending terminals, non-cooperating terminals, cooperative transmission terminals, and cooperation requesting terminals according to the operation and responsibility [see Park, FIG. 4, paragraphs 71 and 72]. This grouping is done by the base station of the cluster [see Park, FIG. 4, paragraph 76]); and
“selecting a controlled group that needs to perform the action;” (Park teaches a cooperation request that is sent to terminals in response to a resource allocation message and that cooperation request message can include the temporary assigned ID of the requesting terminal, meaning that the cooperation request is sent according to the assigned temporary IDs [see Park, paragraphs 21-22, 129, and 134]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups and
selecting a controlled group that needs to perform the action;”
as taught by Park to allow groups of terminals inside the cluster to cooperate in performing specific tasks.
Talla also does not teach:
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action.”
However, Rajvaidya teaches:
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action.” (Rajvaidya teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node [Rajvaidya, FIG. 1, number 102, paragraphs 17-19]. Additionally, Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches that the ping test requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action”
as taught by Rajvaidya to send and direct instructions to terminals as needed to perform specific actions.
Regarding Claim 4. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 1. 
Talla does not teach:
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs; and
instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed;”
However, Rajvaidya teaches:
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs” (Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, and Rajvaidya also teaches a ping test that requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, FIG. 1, number 102, paragraphs 16-17, 19]); and

“instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed;” (Rajvaidya teaches that the master node of a cluster may contain a synchroni[z]ation engine, a service detection engine, monitoring engine, and standby designation engine used to send instructions to controlled nodes as described in paragraphs 16-17.  FIG. 2 shows how these engines are part of the same node, and that node may include at least one machine-readable storage to read/analyze the instructions and at least one processing resource to execute those instructions [Rajvaidya, FIG. 2, paragraphs 16-17, 27]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: 
sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs; and
instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed;”
as taught by Rajvaidya to ensure that controlled terminals can analyze and execute control instructions. 
Talla also does not teach:
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1.”
However, Park teaches:
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1” (Park teaches cooperating terminals that work in groups within the cluster to synthesize their own data with the data of a counterpart terminal to generate new data and transmit the newly generated data to the base station [see Park, FIG. 5, paragraph 86]. This data relates to the tasks the cooperating terminals have been divided into to perform, and would necessarily include completion data. It is also possible for the cooperating terminals to contain more than two nodes, so the completion data needs to be sent to each terminal that is next in line [see Park, paragraph 86]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1” as taught by Park to ensure communication between terminals and maintain efficient cluster service when executing instructions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Liu CN 102209307 A (“Liu”).
Regarding Claim 5. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 1. 
Talla does not teach: 
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol.”  
However, Liu teaches:
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol” (Liu teaches a method of synchronizing the time on terminals through a network, like a cluster [see Liu, paragraph 66, Claim 1].  Liu intended for this device to be used to reduce operation costs and increase the efficiency of network communication [paragraph 4], and it would be obvious to synchronize the time on terminals through a network before sending control instructions to achieve this effect, although Liu also acknowledges that these steps can be carried out in a different order than described [paragraph 66].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol” as taught by Liu to ensure synchronization of each terminal in the cluster.  Liu also expressly states in paragraph 66 that one skilled in the art could modify the invention to apply to a network, like a cluster. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Chockalingam US 9311330 B1 (“Chockalingam”).
Regarding Claim 6. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 1. 
Talla does not teach: 
“wherein the cluster control method further comprises: 
selecting a first control terminal of current moment according to the election activity; and 
adjusting the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal.”  
However, Chockalingam teaches: 
“wherein the cluster control method further comprises: 
selecting a first control terminal of current moment according to the election activity (Chockalingam teaches a failover cluster system in which a server having multiple secondary terminals to choose from elects one to be the new primary [see Chockalingam, FIG. 1, Column 3, lines 28-50]); and 
adjusting the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal (Chockalingam teaches that, during a failover, roles of terminals may be changed so that the role of primary may be assigned as secondary for a period of time, and FIG. 1 shows how this can work with multiple secondary terminals, and how this necessitates that the original second control terminal become a controlled terminal [Chockalingam, FIG. 1, claims 1 and 2, Column 3, lines 28-50]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein the cluster control method further comprises: 
selecting a first control terminal of current moment according to the election activity; and 
adjusting the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal”
as taught by Chockalingam to maintain service in a cluster and allow other terminals to takeover for the primary control terminal in the event of a failure.  Chockalingam’s invention was expressly intended to be used as an improvement on an existing cluster system [see Chockalingam, Column 1, lines 60-67, and Column 2, lines 1-4].  
Talla also does not teach:
“wherein the processor is further configured to: 
receive the election activity initiated by a terminal newly joined to the cluster.”
However, Rajvaidya teaches:
“wherein the processor is further configured to: 
receive the election activity initiated by a terminal newly joined to the cluster (Rajvaidya teaches that the master node may carry out operations such as software updates, cluster membership operations such as adding/removing a node, auditing logging and user management, and providing virtual IP addresses for the cluster and its members [see Rajvaidya, paragraph 17]. The cluster network may elect standby nodes based on the historical reliability of the node, which necessarily will be influenced by the addition of new nodes with no history for failures [see Rajvaidya, paragraph 46]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein the processor is further configured to: 
receive the election activity initiated by a terminal newly joined to the cluster” as taught by Rajvaidya to ensure that the cluster could properly adapt to the addition of new terminals.
Claims 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”).
Regarding Claim 8. Talla discloses “[a] cluster control method, comprising: 
A processor and a memory, wherein the memory is configured to store computer instructions (Talla teaches a central processing unit that can retrieve instructions from the main memory unit [see Talla FIG. 1E, numbers 101 and 122]), the processor is configured to:
assign, by a first control terminal, cluster IDs to the first control terminal itself and controlled terminals connected to the first control terminal, wherein the controlled terminals include at least two controlled terminals, and the controlled terminals include a second control terminal.  (Talla, paragraph 240 teaches a cluster with a flow distributor that assigns IP addresses to all nodes, and paragraph 198 states that the flow distributor can be any application, program, library, script, task, service, process or any type and form of executable instructions executing on any type and form of hardware, and in some embodiments, can be referred to as an interface master or manager, shown best in FIG. 6, Number 608. In some embodiments, only the master node provides the functionality required to identify and provide address information associated with a server hosting a requested application, and in paragraph 239 the appliance cluster may include internal flow distribution to allow nodes to join/leave transparently to external devices.  To prevent an external flow distributor from needing to be repeatedly reconfigured on such changes, a node or appliance may act as an interface master or distributor for steering network packets to the correct node within the cluster in FIG. 6, number 600. In other words, appliances in this patent are the same as nodes/terminals, and one of these nodes acts as an internal flow distributor, and the internal flow distributor assigns IP addresses to all nodes of the cluster, including itself).
Talla does not teach:
“the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal; and
send, by the first control terminal, control instructions to corresponding controlled terminals and/or the first control terminal itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and itself and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding.”  
However, Rajvaidya teaches:
“the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal” (Rajvaidya teaches that a standby or secondary node is synchronized with the master node so as to act as the master node should the master node suffer a loss of service [see Rajvaidya, paragraph 12]);
“sending, by the first control terminal, control instructions to corresponding controlled terminals and/or itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding actions” (teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node [Rajvaidya, FIG. 1, number 102, paragraphs 17-19]. Additionally, Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches that the ping test requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with “the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal;” and “sending, by the first control terminal, control instructions to corresponding controlled terminals and/or itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding actions” as taught by Rajvaidya to maintain service and to detect failure of the cluster [Rajvaidya , paragraphs 17-19].
Further, Talla does not teach: 
“the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed”
However, Mar teaches: 
“the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed” (Mar teaches a cluster network with an auto IP node assignment where a node receives a ping and determines whether the ping came from itself, and assigns IP addresses based on the ping and any responses to the ping that the node detects [Mar, paragraphs 37-38, FIG. 5 and 8]. Mar also teaches the use of the auto IP assignment to establish the master node [Mar, paragraph 29]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with “the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed” as taught by Mar for easier addition and removal of terminals in a cluster [Mar, paragraph 6].
Regarding Claim 9. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 8.
Talla does not teach:
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal, and receiving, by the first control terminal, response information of each controlled terminal;
when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval; and 
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal.” 
However, Rajvaidya teaches:

“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal according to the assigned IDs, and receiving, by the first control terminal, response information of each controlled terminal; (A master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches a ping test that requires that nodes have assigned IP addresses, and also ensures feedback from the nodes confirming successful assignment of those IP addresses. Some of the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]).
when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval (Rajvaidya teaches “using a continuous ‘ping test’ (e.g. an Internet Control Message Protocol (ICMP) ping) of IP addresses on the standby node [Rajvaidya, paragraph 19, FIG. 1].  A failure to respond may result in a detection of a failure of the standby node [paragraph 19].” A failure to respond may also indicate that the quantity of pings sent by the master node is more than the quantity of responses the master node receives from the standby node [paragraph 19]; The system also employs a timeout threshold in determining whether the service of the master node and standby node fails [paragraph 21].  If neither the transactions threshold nor the duration threshold is exceeded when service is resumed, then the master node sends a log of new transactions to the standby node. However, if at least one of the transaction threshold is exceeded by the new transactions or the timeout threshold is reached before the service of the standby node is resumed, the master node will designate a new standby node. In such cases, a full dataset log may be copied by the new standby node” [paragraph 22]. [Rajvaidya, FIG. 1, paragraphs 19-22, claim 7]); and
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal.” (Rajvaidya teaches “using a continuous ‘ping test’ (e.g. an Internet Control Message Protocol (ICMP) ping) of IP addresses on the standby node [Rajvaidya, paragraph 19, FIG. 1].  A failure to respond may result in a detection of a failure of the standby node [paragraph 19].” A failure to respond may also indicate that the quantity of pings sent by the master node is more than the quantity of responses the master node receives from the standby node [paragraph 19]; The system also employs a timeout threshold in determining whether the service of the master node and standby node fails [paragraph 21].  If neither the transactions threshold nor the duration threshold is exceeded when service is resumed, then the master node sends a log of new transactions to the standby node. However, if at least one of the transaction threshold is exceeded by the new transactions or the timeout threshold is reached before the service of the standby node is resumed, the master node will designate a new standby node. In such cases, a full dataset log may be copied by the new standby node”  [paragraph 22] [Rajvaidya, FIG. 1, paragraphs 19-22, claim 7]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal according to the assigned IDs, and receiving, by the first control terminal, response information of each controlled terminal;
when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval; and
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal”
as taught by Rajvaidya to maintain service and to detect failure of the cluster [Rajvaidya , paragraphs 17-19].
Regarding Claim 14. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 8. 
Talla does not teach: 
“wherein the processor is further configured to: 
periodically send, by the first control terminal, valid status information to the second control terminal, and receive, by the first control terminal, status feedback information sent by the second control terminal; 
wherein the valid status information is used to identify that the first control terminal is currently in a valid working status;
when the first control terminal does not send the valid status information sent by the second control terminal within a first preset time period, updating the second control terminal to be a first control terminal; and
when the first control terminal does not receive the status feedback information sent by the second control terminal within a second preset time period, initiating an election activity for electing a second control terminal.”
However, Rajvaidya teaches: 
“wherein the processor is further configured to: 
periodically send, by the first control terminal, valid status information to the second control terminal, and receive, by the first control terminal, status feedback information sent by the second control terminal (Rajvaidya teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node, and likewise a failure for the standby node to receive the continuous ping from the master node may result in a detection of a failure of the master node [see Rajvaidya, FIG. 1, number 102, paragraphs 17-22]);
wherein the valid status information is used to identify that the first control terminal is currently in a valid working status (a failure for the standby node to receive the continuous ping from the master node may result in a detection of a failure of the master node [see Rajvaidya, FIG. 1, number 102, paragraphs 17-19]. Figure 6 of Rajvaidya shows that this frequency loss detection can be applied to any node to determine if the node is unreliable, including the master node [paragraph 51]);
when the first control terminal does not send the valid status information to the second control terminal within a first preset time period, updating the second control terminal to be a first control terminal (if the master node in Rajvaidya goes out of service, the standby node is ready to take over as the master node [paragraph 13]. Loss of service from the master node is detected using the ping test depicted in FIG. 6, paragraph 51);
when the first control terminal does not receive the status feedback information sent by the second control terminal within a second preset time period, initiating an election activity for electing a second control terminal (Rajvaidya teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node [Rajvaidya, FIG. 1, number 102, paragraphs 17-19] Additionally, Rajvaidya teaches that the cluster network or the master node may elect standby nodes based on the historical reliability of the node, which necessarily will be influenced by the addition of new nodes with no history for failures [see Rajvaidya, paragraph 46]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with
“wherein the processor is further configured to: 
periodically send, by the first control terminal, valid status information to the second control terminal, and receive, by the first control terminal, status feedback information sent by the second control terminal; 
wherein the valid status information is used to identify that the first control terminal is currently in a valid working status;
when the first control terminal does not send the valid status information to the second control terminal within a first preset time period, updating the second control terminal to be a first control terminal; and
when the first control terminal does not receive the status feedback information sent by the second control terminal within a second preset time period, initiating an election activity for electing a second control terminal”
as taught by Rajvaidya to maintain service and to detect failure of the cluster [see Rajvaidya, paragraphs 17-19].
 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Park US 20130029680 A1 (“Park”).
Regarding Claim 10. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 8. 
Talla does not teach:
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups; and
selecting a controlled group that needs to perform the action;” 
However, Park teaches:
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups” (Park teaches terminals being divided into groups within the cluster such as cooperating terminals, cooperation attending terminals, non-cooperating terminals, cooperative transmission terminals, and cooperation requesting terminals according to the operation and responsibility [see Park, FIG. 4, paragraphs 71 and 72]. This grouping is done by the base station of the cluster [see Park, FIG. 4, paragraph 76]); and
“selecting a controlled group that needs to perform the action;” (Park teaches a cooperation request that is sent to terminals in response to a resource allocation message and that cooperation request message can include the temporary assigned ID of the requesting terminal, meaning that the cooperation request is sent according to the assigned temporary IDs [see Park, paragraphs 21-22, 129, and 134]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups and
selecting a controlled group that needs to perform the action;”
as taught by Park to allow groups of terminals inside the cluster to cooperate in performing specific tasks.
Talla also does not teach:
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action.”
However, Rajvaidya teaches:
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action.”
(Teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node [Rajvaidya, FIG. 1, number 102, paragraphs 17-19]. Additionally, Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches that the ping test requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action”
as taught by Rajvaidya to send and direct instructions to terminals as needed to perform specific actions.
Regarding Claim 11. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 1. 
Talla does not teach:
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: 
sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs; and
instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed;”
However, Rajvaidya teaches:
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs;” (Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, and Rajvaidya also teaches a ping test that requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, FIG. 1, number 102, paragraphs 16-17, 19]); and
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed; (Rajvaidya teaches that the master node of a cluster may contain a synchroni[z]ation engine, a service detection engine, monitoring engine, and standby designation engine used to send instructions to controlled nodes as described in paragraphs 16-17.  FIG. 2 shows how these engines are part of the same node, and that node may include at least one machine-readable storage to read/analyze the instructions and at least one processing resource to execute those instructions [Rajvaidya, FIG. 2, paragraphs 16-17, 27]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: 
sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs; and 
instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed;”
as taught by Rajvaidya to ensure that controlled terminals can analyze and execute control instructions. 
Talla also does not teach:
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1.”
However, Park teaches:
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1” (Park teaches cooperating terminals that work in groups within the cluster to synthesize their own data with the data of a counterpart terminal to generate new data and transmit the newly generated data to the base station [see Park, FIG. 5, paragraph 86]. This data relates to the tasks the cooperating terminals have been divided into to perform, and would necessarily include completion data. It is also possible for the cooperating terminals to contain more than two nodes, so the completion data needs to be sent to each terminal that is next in line [see Park, paragraph 86]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1” as taught by Park to ensure communication between terminals and maintain efficient cluster service when executing instructions.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Liu CN 102209307 A (“Liu”).
Regarding Claim 12. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 8.
Talla does not teach: 
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol.”  
However, Liu teaches:
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol” (Liu teaches a method of synchronizing the time on terminals through a network, like a cluster [see Liu, paragraph 66, Claim 1].  Liu intended for this device to be used to reduce operation costs and increase the efficiency of network communication [paragraph 4], and it would be obvious to synchronize the time on terminals through a network before sending control instructions to achieve this effect, although Liu also acknowledges that these steps can be carried out in a different order than described [paragraph 66].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol” as taught by Liu to ensure synchronization of each terminal in the cluster.  Liu also expressly states in paragraph 66 that one skilled in the art could modify the invention to apply to a network, like a cluster. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Chockalingam.
Regarding Claim 13. Talla in combination with Rajvaidya and Mar discloses the cluster control method of claim 8. 
Talla does not teach:
“wherein the processor is further configured to: 
select a first control terminal of current moment according to the election activity; and 
adjust the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal.”  
However, Chockalingam teaches:
“wherein the processor is further configured to: 
select a first control terminal of current moment according to [an] election activity (Chockalingam teaches a failover cluster system in which a server having multiple secondary terminals to choose from elects one to be the new primary [see Chockalingam, FIG. 1, Column 3, lines 28-50]); and 
adjust the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal (Chockalingam teaches that, during a failover, roles of terminals may be changed so that the role of primary may be assigned as secondary for a period of time, and FIG. 1 shows how this can work with multiple secondary terminals, and how this necessitates that the original second control terminal become a controlled terminal [Chockalingam, FIG. 1, claims 1 and 2, Column 3, lines 28-50]).”  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein the cluster control method further comprises: 
selecting a first control terminal of current moment according to the election activity; and 
adjusting the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal”
as taught by Chockalingam to maintain service in a cluster and allow other terminals to takeover for the primary control terminal in the event of a failure.  Chockalingam’s invention was expressly intended to be used as an improvement on an existing cluster system [see Chockalingam, Column 1, lines 60-67, and Column 2, lines 1-4].
Talla also does not teach:
“wherein the processor is further configured to: 
receive the election activity initiated by a terminal newly joined to the cluster.”
However, Rajvaidya teaches:
“wherein the processor is further configured to: 
receive the election activity initiated by a terminal newly joined to the cluster (Rajvaidya teaches that the master node may carry out operations such as software updates, cluster membership operations such as adding/removing a node, auditing logging and user management, and providing virtual IP addresses for the cluster and its members [see Rajvaidya, paragraph 17]. The cluster network may elect standby nodes based on the historical reliability of the node, which necessarily will be influenced by the addition of new nodes with no history for failures [see Rajvaidya, paragraph 46]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein the processor is further configured to: 
receive the election activity initiated by a terminal newly joined to the cluster” as taught by Rajvaidya to ensure that the cluster could properly adapt to the addition of new terminals.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”).
Regarding Claim 15. Park discloses “[a] terminal device, comprising: a memory, a processor, and a computer program stored in the memory and executable by the processor; wherein the processor is configured to, when executes the computer program (Talla teaches a computing device that includes a central processing unit that can retrieve instructions from a main memory unit that stores instructions [see Talla FIG. 1E, numbers 101 and 122, paragraphs 73 and 76] which the computing device can execute by accessing the memory [paragraph 83]), implement following operations:
assigning, by a first control terminal, cluster IDs to itself and controlled terminals connected to the first control terminal, wherein the controlled terminals comprise at least two controlled terminals, and the controlled terminals comprise a second control terminal.” (Talla, paragraph 240 teaches a cluster with a flow distributor that assigns IP addresses to all nodes, and paragraph 198 states that the flow distributor can be any application, program, library, script, task, service, process or any type and form of executable instructions executing on any type and form of hardware, and in some embodiments, can be referred to as an interface master or manager, shown best in FIG. 6, Number 608. In some embodiments, only the master node provides the functionality required to identify and provide address information associated with a server hosting a requested application, and in paragraph 239 the appliance cluster may include internal flow distribution to allow nodes to join/leave transparently to external devices.  To prevent an external flow distributor from needing to be repeatedly reconfigured on such changes, a node or appliance may act as an interface master or distributor for steering network packets to the correct node within the cluster in FIG. 6, number 600. In other words, appliances in this patent are the same as nodes/terminals, and one of these nodes acts as an internal flow distributor, and the internal flow distributor assigns IP addresses to all nodes of the cluster, including itself).
Talla does not teach:
“the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal; and”
sending, by the first control terminal, control instructions to corresponding controlled terminals and/or itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and itself and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding actions.”
However, Rajvaidya teaches:
“the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal” (Rajvaidya teaches that a standby or secondary node is synchronized with the master node so as to act as the master node should the master node suffer a loss of service [see Rajvaidya, paragraph 12]);
“sending, by the first control terminal, control instructions to corresponding controlled terminals and/or itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding actions” (teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node [Rajvaidya, FIG. 1, number 102, paragraphs 17-19]. Additionally, Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches that the ping test requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with “the second control terminal is configured to, when the first control terminal fails, update to be a first control terminal; and sending, by the first control terminal, control instructions to corresponding controlled terminals and/or itself according to the assigned IDs when the first control terminal receives information feedbacked by all the controlled terminals and denoting that ID assignments succeed, wherein the control instructions are configured to instruct the corresponding controlled terminals and/or the first control terminal itself to perform corresponding actions” as taught by Rajvaidya to maintain service and to detect failure of the cluster [Rajvaidya , paragraphs 17-19].
Further, Talla does not teach: 
“the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed”
However, Mar teaches: 
“the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed” (Mar teaches a cluster network with an auto IP node assignment where a node receives a ping and determines whether the ping came from itself, and assigns IP addresses based on the ping and any responses to the ping that the node detects [Mar, paragraphs 37-38, FIG. 5 and 8]. Mar also teaches the use of the auto IP assignment to establish the master node [Mar, paragraph 29]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with “the first control terminal receives information feedbacked additionally by itself and denoting that ID assignments succeed” as taught by Mar for easier addition and removal of terminals in a cluster [Mar, paragraph 6].
Regarding Claim 16. Talla in combination with Rajvaidya and Mar discloses the terminal device according to claim 15.
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal, and receiving, by the first control terminal, response information of each controlled terminal;
when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received response information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval; and 
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal.”
However, Rajvaidya teaches:
 “wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal according to the assigned IDs, and receiving, by the first control terminal, response information of each controlled terminal;” (A master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches a ping test that requires that nodes have assigned IP addresses, and also ensures feedback from the nodes confirming successful assignment of those IP addresses. Some of the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]).
“when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval” (Rajvaidya teaches “using a continuous ‘ping test’ (e.g. an Internet Control Message Protocol (ICMP) ping) of IP addresses on the standby node [Rajvaidya, paragraph 19, FIG. 1].  A failure to respond may result in a detection of a failure of the standby node [paragraph 19].” A failure to respond may also indicate that the quantity of pings sent by the master node is more than the quantity of responses the master node receives from the standby node [paragraph 19]; The system also employs a timeout threshold in determining whether the service of the master node and standby node fails [paragraph 21].  If neither the transactions threshold nor the duration threshold is exceeded when service is resumed, then the master node sends a log of new transactions to the standby node. However, if at least one of the transaction threshold is exceeded by the new transactions or the timeout threshold is reached before the service of the standby node is resumed, the master node will designate a new standby node. In such cases, a full dataset log may be copied by the new standby node” [paragraph 22]. [Rajvaidya, FIG. 1, paragraphs 19-22, claim 7]); and
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal.” (Rajvaidya teaches “using a continuous ‘ping test’ (e.g. an Internet Control Message Protocol (ICMP) ping) of IP addresses on the standby node [Rajvaidya, paragraph 19, FIG. 1].  A failure to respond may result in a detection of a failure of the standby node [paragraph 19].” A failure to respond may also indicate that the quantity of pings sent by the master node is more than the quantity of responses the master node receives from the standby node [paragraph 19]; The system also employs a timeout threshold in determining whether the service of the master node and standby node fails [paragraph 21].  If neither the transactions threshold nor the timeout threshold is exceeded when service is resumed, the cluster responds by either 1) “sending, by the master node, a log of the new transactions to the standby node, [paragraph 21]” or 2) “designating, by the master node, a new standby node. In such cases, a full dataset log may be copied by the new standby node” [paragraph 22] [Rajvaidya, FIG. 1, paragraphs 19-22, claim 7]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs comprises: 
sending, by the first control terminal, a control instruction to each controlled terminal according to the assigned IDs, and receiving, by the first control terminal, response information of each controlled terminal;
when the quantity of the control instructions sent by the first control terminal is greater than the quantity of the received information, sending, by the first control terminal, a control instruction to each controlled terminal again according to a preset time interval; and
when the number of times the first control terminal sends the control instruction to each controlled terminal reaches the preset number of times, or the first control terminal does not receive the feedbacked response information of all the controlled terminals within a specified time, sending, by the first control terminal, a preset instruction to each controlled terminal”
as taught by Rajvaidya to maintain service and to detect failure of the cluster [Rajvaidya, paragraphs 17-19].
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Park US 20130029680 A1 (“Park”).
Regarding Claim 17. Talla in combination with Rajvaidya and Mar discloses the terminal device according to claim 15.
Talla does not teach:
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups; and
selecting a controlled group that needs to perform the action;” 
However, Park teaches: 
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups” (Park teaches terminals being divided into groups within the cluster such as cooperating terminals, cooperation attending terminals, non-cooperating terminals, cooperative transmission terminals, and cooperation requesting terminals according to the operation and responsibility [see Park, FIG. 4, paragraphs 71 and 72]. This grouping is done by the base station of the cluster [see Park, FIG. 4, paragraph 76]); and
“selecting a controlled group that needs to perform the action;” (Park teaches a cooperation request that is sent to terminals in response to a resource allocation message and that cooperation request message can include the temporary assigned ID of the requesting terminal, meaning that the cooperation request is sent according to the assigned temporary IDs [see Park, paragraphs 21-22, 129, and 134]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals and/or itself according to the assigned IDs further comprises: 
grouping, by the first control terminal, the controlled terminals and itself according to the assigned IDs, and obtaining at least two controlled groups and
selecting a controlled group that needs to perform the action;”
as taught by Park to allow groups of terminals inside the cluster to cooperate in performing specific tasks.
Talla also does not teach:
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action.”
However, Rajvaidya teaches:
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action.” (Rajvaidya teaches the use of a ping test in which the master node determines a loss of service with the standby node(s), and in other examples the failure of a standby node may be detected by monitoring network reachability of the standby node using a continuous ‘ping test’ of IP addresses on the standby node. A failure to respond may result in a detection of a failure of the standby node [Rajvaidya, FIG. 1, number 102, paragraphs 17-19]. Additionally, Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, namely designating API endpoints, software updates, cluster membership, assigning IP addresses, and user management. Rajvaidya also teaches that the ping test requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, paragraphs 16-17, 19]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with
“sending a control instruction to each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action according to the ID of each controlled terminal and/or the first control terminal itself in the controlled group that needs to perform the action”
as taught by Rajvaidya to send and direct instructions to terminals as needed to perform specific actions.
Regarding Claim 18. Talla in combination with Rajvaidya and Mar discloses the terminal device according to claim 15.
Talla does not teach:
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs; and
instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed;”
However, Rajvaidya teaches:
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs” (Rajvaidya teaches a master node sending instructions to controlled nodes which instruct the controlled nodes to perform specific actions, and Rajvaidya also teaches a ping test that requires that nodes have assigned IP addresses, and that the functionalities performed by the master node such as assigning a standby node only works as long as the standby node already has an assigned IP address [Rajvaidya, FIG. 1, number 102, paragraphs 16-17, 19]); and
“instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed;” (Rajvaidya teaches that the master node of a cluster may contain a synchroni[z]ation engine, a service detection engine, monitoring engine, and standby designation engine used to send instructions to controlled nodes as described in paragraphs 16-17.  FIG. 2 shows how these engines are part of the same node, and that node may include at least one machine-readable storage to read/analyze the instructions and at least one processing resource to execute those instructions [Rajvaidya, FIG. 2, paragraphs 16-17, 27]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein sending control instructions to corresponding controlled terminals according to the assigned IDs further comprises: 
sending, by the first control terminal, control instructions to the controlled terminals needing to perform specific action according to the assigned IDs; and 
instructing the controlled terminals needing to perform the specific action to analyze the control instructions, and acquire execution orders in which the specific action is performed;”
as taught by Rajvaidya to ensure that controlled terminals can analyze and execute control instructions. 
Talla also does not teach:
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1.”
However, Park teaches:
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1” (Park teaches cooperating terminals that work in groups within the cluster to synthesize their own data with the data of a counterpart terminal to generate new data and transmit the newly generated data to the base station [see Park, FIG. 5, paragraph 86]. This data relates to the tasks the cooperating terminals have been divided into to perform, and would necessarily include completion data. It is also possible for the cooperating terminals to contain more than two nodes, so the completion data needs to be sent to each terminal that is next in line [see Park, paragraph 86]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“instructing the Nth controlled terminal of the controlled terminals needing to perform the specific action to send action execution completion information to the N+1th controlled terminal after the action is completed by the Nth controlled terminal, until the specific action is performed, wherein N is an integer greater than or equal to 1” as taught by Park to ensure communication between terminals and maintain efficient cluster service when executing instructions.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Liu CN 102209307 A (“Liu”).
Regarding Claim 19. Talla in combination with Rajvaidya and Mar discloses the terminal device according to claim 15.
Talla does not teach:
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol.”  
However, Liu teaches:
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol” (Liu teaches a method of synchronizing the time on terminals through a network, like a cluster [see Liu, paragraph 66, Claim 1].  Liu intended for this device to be used to reduce operation costs and increase the efficiency of network communication [paragraph 4], and it would be obvious to synchronize the time on terminals through a network before sending control instructions to achieve this effect, although Liu also acknowledges that these steps can be carried out in a different order than described [paragraph 66].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein before sending control instructions to corresponding controlled terminals according to the assigned IDs, the cluster control method comprises: synchronizing the time of each controlled terminal with the time of the first control terminal by using a network time synchronization protocol” as taught by Liu to ensure synchronization of each terminal in the cluster.  Liu also expressly states in paragraph 66 that one skilled in the art could modify the invention to apply to a network, like a cluster. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Talla US 20130336104 A1 (“Talla”) in view of Rajvaidya US 20190229978 A1 (“Rajvaidya”) and Mar US 20070041386 A1 (“Mar”) and in further view of Chockalingam US 9311330 B1 (“Chockalingam”).
Regarding Claim 20. Talla in combination with Rajvaidya and Mar discloses the terminal device according to claim 15.
Talla does not teach: 
“wherein the processor is further configured to: 
select a first control terminal of current moment according to the election activity; and 
adjust the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal.”  
However, Chockalingam teaches: 
“wherein the cluster control method further comprises: 
selecting a first control terminal of current moment according to the election activity (Chockalingam teaches a failover cluster system in which a server having multiple secondary terminals to choose from elects one to be the new primary [see Chockalingam, FIG. 1, Column 3, lines 28-50]); and 
adjusting the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal (Chockalingam teaches that, during a failover, roles of terminals may be changed so that the role of primary may be assigned as secondary for a period of time, and FIG. 1 shows how this can work with multiple secondary terminals, and how this necessitates that the original second control terminal become a controlled terminal [Chockalingam, FIG. 1, claims 1 and 2, Column 3, lines 28-50]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein the cluster control method further comprises: 
selecting a first control terminal of current moment according to the election activity; and 
adjusting the original first control terminal to be a second control terminal of the current moment, and adjusting the original second control terminal to be a controlled terminal”
as taught by Chockalingam to maintain service in a cluster and allow other terminals to takeover for the primary control terminal in the event of a failure.  Chockalingam’s invention was expressly intended to be used as an improvement on an existing cluster system [see Chockalingam, Column 1, lines 60-67, and Column 2, lines 1-4].  
Talla also does not teach:
“wherein the processor is further configured to: 
receive an election activity initiated by a terminal newly joined to the cluster.”
However, Rajvaidya teaches:
“wherein the processor is further configured to: 
receive the election activity initiated by a terminal newly joined to the cluster (Rajvaidya teaches that the master node may carry out operations such as software updates, cluster membership operations such as adding/removing a node, auditing logging and user management, and providing virtual IP addresses for the cluster and its members [see Rajvaidya, paragraph 17]. The cluster network may elect standby nodes based on the historical reliability of the node, which necessarily will be influenced by the addition of new nodes with no history for failures [see Rajvaidya, paragraph 46]).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Talla with 
“wherein the processor is further configured to: 
receive the election activity initiated by a terminal newly joined to the cluster” as taught by Rajvaidya to ensure that the cluster could properly adapt to the addition of new terminals.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./             Examiner, Art Unit 3664
/KHOI H TRAN/             Supervisory Patent Examiner, Art Unit 3664